Citation Nr: 0903219	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-03 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a separate compensable rating for 
hyperkeratosis of the right foot.

2.  Entitlement to a separate compensable rating for 
hyperkeratosis of the left foot.

3.  Entitlement to service connection for a skin condition. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel

INTRODUCTION

The veteran had active service from March 1980 to September 
1983. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied the benefit sought 
on appeal.  The veteran appealed that decision, and the case 
was referred to the Board for appellate review.  

The RO granted an increase in the rating for the veteran's 
service-connected hyperkeratosis of both feet from 
noncompensable to 10 percent, effective from July 2004, but 
denied a rating higher than that.  The grant of a higher 
rating during this appeal does not represent a total grant of 
the benefit sought, i.e., a maximum schedular rating.  
Therefore, that issue is still before the Board.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993). 

The issue of service connection for a skin disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC. 


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran has 
hyperkeratosis on the bottom of her right foot which is 
tender to palpation.

2.  The competent medical evidence shows that the veteran has 
hyperkeratosis on the bottom of her left foot which is tender 
to palpation.




CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 10 
percent, and not in excess thereof, for a painful scar on the 
right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2008). 

2.  The criteria for a separate disability rating of 10 
percent, and not in excess thereof, for a painful scar on the 
left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated July 2004, 
and April 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This holding requires the Secretary to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has had on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

In the Sanders case, the United States Court of Appeals for 
the Federal Circuit held that any errors by VA in providing 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Instead, the federal circuit held in 
Sanders that all notice errors are presumed prejudicial and 
require reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, consideration 
should also be given to whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicator section 5103(a) 
notice error non-prejudicial.  Id.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran was advised of the relevant regulations by the 
December 2005 Statement of the Case.  He did not ask that 
further guidance be provided, and, being represented, has had 
access to information regard the VA rating system.  Thus any 
deficiencies under Vazquez-Flores must be considered harmless 
error.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the veteran's appeal.

The veteran essentially contends that the current evaluation 
assigned for his hyperkeratosis, both feet, does not 
accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  If two disabilities 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximated the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.

The veteran claims entitlement to a rating in excess of 10 
percent for his hyperkeratosis, both feet.  In an October 
1989 rating decision, the RO granted service connection for 
calluses, both feet, but assigned a noncompensable rating.  A 
May 2003 rating decision referred to the disability as 
hyperkeratosis, but continued the noncompensable rating.  In 
October 2004 the RO again continued the noncompensable 
rating.  The veteran appealed that decision and in a December 
2005 rating decision the Decision Review Officer increased 
the disability rating to 10 percent.  The veteran's 
hyperkeratosis, both feet, has been rated by analogy under 
38 C.F.R. § 4.118, Diagnostic Codes 7819 and 7804.  

Hyperkeratosis and calluses are not listed under any 
Diagnostic Code in the VA Schedule for Rating Disabilities.  
An unlisted disorder may be rated under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies are avoided, as is 
the use of analogous ratings for conditions of doubtful 
diagnosis, or those not fully supported by clinical and 
laboratory findings.  Ratings assigned to organic disease and 
injuries are not assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The veteran's hyperkeratosis appears to be rated by analogy 
under Diagnostic Code 7804, and are thus rated under the 
criteria for superficial scars that are painful on 
examination, which warrants a 10 percent maximum rating.  
38 C.F.R. §§ 4.20, 4.27.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note 1.

An August 2004 VA examination shows hyperkeratotic regions to 
the ball of the feet bilaterally which are both 12 mm in 
diameter, sensitive to palpation with a large 8 mm area of 
hyperkeratosis to the right great toe.  Extremity pulses, 
gait and range of motion were within normal limits.  There 
was no pain while ambulating and good coordination with all 
ranges of motion.  No flare-ups of pain, significant 
limitations with repetitive motion, dermatoses or stiffness 
were claimed.  Pain was noted with increased standing.  An 
April 2006 VA examination noted hyperkeratosis and diffuse 
tenderness, which was characterized as bilateral 
metatarsalgia.  

In light of the evidence, and because each foot is an 
independent disability, the Board finds that there is a 
preponderance of evidence in favor of granting separate 
compensable ratings of 10 percent for hyperkeratosis of the 
right foot and 10 percent for hyperkeratosis of the left 
foot.  

The Board must also consider other potentially applicable 
Diagnostic Codes that allow for a higher rating.  The Board 
notes that consideration under Diagnostic Codes 7802 and 7803 
would serve no greater benefit to the veteran as the maximum 
rating allowed under these Diagnostic Codes is 10 percent.  
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803.  The 
veteran's hyperkeratosis does not cause limited motion; 
therefore a rating under Diagnostic Code 7805 is not 
warranted. 

Under Diagnostic Code 7801, a 10 percent disability rating is 
warranted for scars, other than head, face, or neck, that are 
deep or that cause limited motion that have an area or areas 
exceeding 6 square inches; a 20 percent rating is warranted 
when the area or areas exceed 12 square inches; a 30 percent 
rating is warranted when the area or areas exceed 72 square 
inches.  38 U.S.C.A. § 4.118, Diagnostic Code 7801. 

Functional loss of the foot due to injury is rated under 
Diagnostic Code 5284.  Under Diagnostic Code 5284, moderate 
foot injury warrants a 10 percent evaluation, moderate foot 
injury warrants a 20 percent evaluation, and severe foot 
injury warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

As noted above, 10 percent is the highest rating permitted 
under Diagnostic Codes 7802, 7803 and 7804.  Additionally, 
the veteran's right and left foot hyperkeratosis have never 
been noted to be deep or to cause limited motion, and do not 
exceed 12 square inches in area.  Therefore, a rating in 
excess of 10 percent for each foot is not warranted under 
Diagnostic Code 7801.  Finally, the record has at no point 
reflected that the veteran suffer impairment of right foot 
function analogous to moderately severe or severe foot injury 
due to his right and left foot hyperkeratosis, and thus a 
rating in excess of 10 percent under Diagnostic Code 5284 is 
not warranted. 

Throughout the appeal period, VA examinations indicated that 
there was no limitation of left or right foot function caused 
by the veteran's hyperkeratosis.  In deciding the veteran's 
increased evaluation claim, the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether the veteran is entitled to an increased 
evaluation for separate period based on the facts found 
during the appeal period.  The Board finds that a 10 percent 
rating for each foot is consistent for the entire appeal 
period.  Thus, no separate periods of different ratings are 
in order.

Finally, to accord justice in exceptional cases where 
evaluations provided by the Ratings Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's right and left foot 
hyperkeratosis.  There is no objective evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the disabilities that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating. 


ORDER

A separate 10 percent disability rating is granted for a 
hyperkeratosis of the right foot, subject to the law and 
regulations governing the payment of monetary awards.

A separate 10 percent disability is granted for 
hyperkeratosis of the left foot, subject to the law and 
regulations government the payment of monetary awards. 


REMAND

The veteran also contends that she is entitled to service 
connection for a skin condition.  

The veteran's service treatment records reflect that the 
veteran was seen in October 1981 for a rash on the legs and 
in December 1982 for contact dermatitis on the neck.  Service 
treatment records also reflect that in July 1983 the veteran 
requested the removal of moles from her face.  

The veteran was afforded a VA examination in August 2004, at 
which time the veteran reported a history of rashes to the 
legs.  The examiner was not able to locate any such rash at 
that time.  Another VA examination in April 2006 indicated an 
ichthyotic scaly rash and ill defined pigmented macules over 
the veteran's legs.  The diagnosis was xerosis with possible 
atopic diathesis. 

To date, the veteran has not undergone a comprehensive VA 
examination regarding her skin condition.  The opinions on 
record are insufficient to adjudicate the issue before the 
Board, i.e. whether the condition for which the veteran seeks 
service connection at least as likely as not began during 
service or is related to service.  As such, a comprehensive 
VA examination and opinion is required in this case.  
Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and inquire as to whether she has had any 
treatment for his skin condition since 
April 2006.  If the veteran indicates that 
she has received any pertinent treatment, 
the RO/AMC should obtain and associate 
those records with the claims file.

2.  The RO/AMC should make arrangements to 
afford the veteran a dermatological 
examination.  The claims folder should be 
made available to and be reviewed by the 
examiner.  All indicated tests should be 
performed.  Thereafter, the examiner 
should state whether it is at least as 
likely as not that any skin condition had 
its onset during service or is related to 
any incident of service.  The rationale 
for all opinions expressed should be set 
forth. 

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


